Citation Nr: 0117194	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to June 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
lax ligamentous structure problem of the left shoulder as 
secondary to service-connected right shoulder separation with 
impingement syndrome.  


FINDING OF FACT

Postoperative residuals of a left shoulder disorder, to 
include ligamentous laxity and multidirectional instability, 
are attributable to service.  


CONCLUSION OF LAW

Postoperative residuals of a left shoulder disorder were 
incurred in wartime service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service entrance examination report shows that the 
veteran's upper extremities and musculoskeletal system were 
normal.  A record of treatment, dated in February 1995, shows 
that the veteran complained of left shoulder pain, described 
as intermittent, sharp and stabbing pain, following a game of 
baseball in which he was pitching.  Physical examination 
revealed that range of motion was limited due to pain.  The 
assessment was left anterior deltoid strain.  Treatment 
records dated in April and May 1995, note bilateral shoulder 
laxity.  The April 1995 report of separation examination 
reflects that the upper extremities and musculoskeletal 
system were normal.  

Private treatment records, dated in September 1998, reveal 
that the veteran reported that he heard his left shoulder pop 
upon sliding open the door of his truck.  The diagnoses were 
labral tear with some instability, and questionable 
subluxation.  An immobilizer was prescribed.  

Private treatment records, dated from October to December 
1998, disclose that the veteran complained of a feeling that 
his left shoulder had dislocated when he opened the back door 
of his truck.  He reported that he heard his left shoulder 
pop.  Physical examination revealed good range of motion.  He 
had tenderness of the glenohumeral joint, posteriorly.  The 
impingement signs were negative and appearance was normal.  
Instability testing showed a very positive sulcus sign and 
posterior drawer sign.  Strength was normal.  The impression 
was multidirectional instability of the left shoulder, 
primarily posteriorly.  The impression of MRI (magnetic 
resonance imaging) was avulsion of the anterior glenoid 
labrum.  The posterior labrum was noted to be intact.  There 
was no obvious capsular tear and no evidence of rotator cuff 
tear.  Although MRI scan was noted to be neither very 
positive for a Bankhart lesion nor show much laxity of the 
capsule, the examiner reported that it was clearly present on 
clinical examination.  

As a result of chronic left shoulder instability, the veteran 
underwent arthroscopic capsulorrhaphy of the left shoulder 
and debridement of the labrum in October 1998.  The 
postoperative diagnosis was anterior inferior labral lesion 
with multidirectional instability.  

In a January 1999 notice of disagreement, the veteran 
indicated that as a result of his right shoulder injury, he 
overcompensated with his left shoulder.  He stated that this 
led to his left shoulder injury in 1998.  

By letter dated in July 1999, the veteran's private physician 
reported that the veteran's left shoulder had been operated 
on as a result of multidirectional instability of his left 
shoulder.  He stated that it was brought about when he lifted 
the heavy door of a delivery truck.  The physician indicated 
that the veteran attributed his left shoulder disorder to 
overcompensating for his right shoulder.  

On VA examination in August 1999, the veteran reported that 
his left shoulder began bothering him upon lifting something 
in September 1998, at which time his shoulder "popped."  
Physical examination of the left shoulder revealed abduction 
was 80 degrees with pain on the left shoulder.  Internal 
rotation of the left shoulder was 30 degrees and external 
rotation was 60 degrees.  The impression of x-ray examination 
was no significant abnormality.  There was no evidence of 
fracture, subluxation or significant joint space narrowing.  
The relevant diagnosis was lax ligamentous structure problem 
involving both shoulders.  The examiner stated that it would 
appear that the same etiologic problem was involved in both 
of the shoulders, with the right starting earlier than the 
left.  He opined that ligamentous problems were apparently 
"inborn."  He stated that based on an orthopedic 
consultation, it appeared that the ligaments were lax and 
structurally deficient.  He opined that it was extremely 
unlikely that the injury to the right shoulder was 
proximately the cause of the left shoulder disorder.  

At his personal hearing, the veteran testified that he 
injured his left shoulder lifting up a door from a bottled 
water truck on the job in September 1998.  Transcript at 2 & 
7 (January 2000).  He indicated that his left shoulder 
disorder was a result of overcompensating for his service-
connected right shoulder disability.  Id. at 4-6.  

On VA review of records in September 2000, the examiner 
stated that he had reviewed the C-file.  The report notes 
that the examiner was familiar with the veteran, as he had 
been consulted for purposes of the August 1999 VA 
examination.  The examiner stated that, in some cases, a less 
than functional limb did impact on the opposite limb or other 
boney structures.  However, he opined that in this case, the 
veteran had a predisposition to ligamentous laxity of his 
shoulders, most likely as an inherited trait.  He stated that 
his conclusion was based on the site of the injuries, as well 
as on the nature and type of correction.  He stated that he 
had examined the veteran in clinic as early as 1995, and that 
his notes from 1996 indicated that he had lax ligamentous 
problems, even as early as 1995.  The examiner pointed out 
that the veteran had injured his right shoulder in October of 
1994, and that he began to complain of problems with his 
right shoulder in September 1998 after a fairly normal 
activity associated with employment duties.  The examiner 
stated that disabling conditions of one side of the skeletal 
system that he believed could have had an impact on the 
opposite side, most usually required a much longer time frame 
in which to surface.  He stated that beyond this, the actual 
type of injury to his left shoulder was not of the nature 
that would be caused by laxity of the ligaments of the 
opposite shoulder.  He stated that the most likely medical 
reason for both injuries lied with the inherited laxity of 
the ligaments within the shoulders, not as a cause and effect 
of the right causing or contributing to the left.  He opined 
that a lax ligamentous person was more prone and susceptible 
to ligamentous injuries and instability problems.  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  In 
order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

VCAA

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart(a), 114 Stat. 
2096 (2000).

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
post operative residuals of a left shoulder disorder.  
Therefore, any deficiencies in the duty to assist will not 
prejudice the veteran in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Initially, the Board notes that the issue of secondary 
service connection is not relevant to the outcome of the 
Board's determination in this matter.  The facts, as 
supported by the record, clearly show that a left shoulder 
disorder was first identified during service.  The service 
medical records show that he was diagnosed with bilateral 
shoulder laxity in April 1995, and again the following month.  

The evidence further shows that the veteran has had ongoing 
laxity in his left shoulder and left shoulder postoperative 
residuals.  In September 1998, he was diagnosed with a labral 
tear with instability and possible subluxation.  In October 
1998, arthroscopic capsulorrhaphy of the left shoulder and 
debridement of the labrum revealed anterior inferior labral 
lesion was performed.  On VA examination in August 1999 and 
September 2000, the examiners diagnosed a lax ligamentous 
problem involving the left shoulder.  While the September 
2000 examiner indicated that the veteran my have had a 
predisposition for shoulder laxity, there is no evidence that 
this is a congenital or developmental defect within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2000); See also VAOGCPREC 67-90 (1990) (O.G.C. 
Prec. 67-90).  

Therefore, since the first manifestation of a left shoulder 
disorder was during service, coupled with the fact that the 
veteran has current left shoulder postoperative residuals, 
service connection for postoperative residuals of a left 
shoulder disorder is warranted.  


ORDER

Service connection for postoperative residuals of a left 
shoulder disorder is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

